Petition denied by unpublished by PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Wardell Wright petitions for a writ of mandamus seeking an order compelling the United States to respond to his motion filed pursuant to 28 U.S.C. § 2255 (2006). Because the United States filed the response on June 4, 2009, we conclude that Wright’s petition is moot. Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.